internal_revenue_service number release date index number ---------------- ------------ --------------------------------- ------------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------ telephone number -------------------- refer reply to cc ita b03 plr-102408-10 date date ty ------- ty ------- legend taxpayer year year year trust husband wife president tax program dear ----------------- --------------------------------- ----------------------- ------- ------- ------- ------------------ --------------------- ------------------- ------------------ ------------- this is in response to your letter dated ----------------------- in your letter you requested an extension of time to file the forms necessary to make a consent_dividend election under sec_565 of the internal_revenue_code for the tax_year ending december year the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations facts taxpayer is engaged in private financing and lending transactions taxpayer was incorporated in year and has issued one class of common_stock in year all the stock was owned by trust a revocable_living_trust established by husband and wife the president of taxpayer is a certified_public_accountant and the son-in-law of husband and wife plr-102408-10 at the time taxpayer was formed consideration was given as to whether it should be a c_corporation or an s_corporation taxpayer did not make an s election to be effective for year so it treated itself as a c_corporation for year the president prepared taxpayer’s income_tax return for year on form_1120 u s_corporation income_tax return the president used a commercial computer based tax program tax program to prepare the return the president thought the return would be simple and straightforward because the only source_of_income was interest and there were insignificant expenses however when the president used the tax program it triggered the personal_holding_company calculation the president had no knowledge of personal_holding_company status or the related issues on may year the president filed the return and paid the personal_holding_company_tax based on the tax program calculation prior to filing the return for year the president determined that it would be prudent for taxpayer to become an s_corporation on february year taxpayer filed form_2553 election by a small_business_corporation this election was effective january year taxpayer would have preferred to become an s_corporation effective when it was incorporated in january of year due to the timing of the filing of the election it became effective january of year taxpayer was unaware that there were methods available to file a valid late s_corporation_election with its initial tax filing in late october of year the president met with tax advisors in order to plan for year and to prepare for year tax filings during that process the tax advisors reviewed taxpayer’s prior tax filings year sec_1 and and raised the issues of the personal_holding_company status and the consent dividends taxpayer was advised that a consent_dividend election is available to corporations that are personal_holding_companies in order to eliminate the personal_holding_company_tax until this meeting taxpayer was unaware of the availability of a consent_dividend election if taxpayer had known about the availability of consent_dividend election at the time its tax_return for year was filed it would have used this to eliminate the personal_holding_company_tax for year when these potential tax problems were identified by taxpayer’s tax advisors taxpayer and its advisors submitted this ruling_request taxpayer represents that it requested relief before the failure to make the regulatory election was discovered by the internal_revenue_service law and analysis sec_565 of the code provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such plr-102408-10 corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid consent_stock which is the type of stock with respect to which consent dividends are allowed sec_565 includes what is generally known as common_stock and participating preferred_stock the participation rights of which are unlimited sec_1_565-6 of the income_tax regulations sec_1_565-6 provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-6 sec_1_565-1 provides that a consent may be filed no later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 includes the extended due_date of a return filed pursuant to an extension of time to file sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted plr-102408-10 reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service beyond the taxpayer’s control ii inadvertently failed to make the election because of intervening events iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1 c and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer in this case requested relief before the failure to make the regulatory election was discovered by the service and thus under sec_301_9100-3 the taxpayers will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time value plr-102408-10 of money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment conclusion taxpayer’s election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_1_565-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith with this request furthermore granting an extension will not prejudice the interests of the government it is represented that taxpayer will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election than taxpayer would have if the election were made by the original deadline for making the election accordingly taxpayer is granted an extension of time for making the election until days following the date of this ruling the election should be made by filing the forms necessary to make the sec_565 consent_dividend election for the taxable_year and by including a copy of this ruling with an amended_return for year except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-102408-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting enclosure
